Citation Nr: 0945006	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-16 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection a left calf contusion.  

3.  Entitlement to service connection for a right hip 
disability.   



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to November 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Winston-Salem Regional 
Office (RO).  The case later came under the jurisdiction of 
the RO Nashville, Tennessee.  

The Board remanded the case for additional development in 
March 2008.  The case has now been returned for further 
appellate review.


FINDINGS OF FACT

1.  The Veteran does not currently have hearing loss of the 
right ear with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
being 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test being less than 94 percent.

2.  The Veteran has not had disabling residuals of a left 
calf contusion at any time since filing his claim for 
compensation.

2.  The Veteran has a right hip disability which had onset 
during service.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.385 (2009).

2.  Disabling residuals of a left calf contusion were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).

3.  A right hip disorder was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in January 2004 and 
March 2008.  The RO specifically informed the Veteran of the 
evidence required to substantiate his claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The March 2008 letter 
also included information regarding the assignment of 
disability ratings and effective dates in cases where service 
connection is granted.  Although the March 2008 letter were 
not provided prior to initial adjudication of the claim, the 
originating agency readjudicated the Veteran's claims 
following the provision of the required notice and the 
completion of all indicated development of the record.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.  

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The Veteran has declined a hearing.  
The record before the Board contains service treatment 
records.  In addition, the Veteran has not identified any 
additional pertinent evidence that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such evidence.  The Veteran was afforded appropriate 
disability evaluation examinations.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).

II.  Entitlement To Service Connection For Right Ear Hearing 
Loss.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may only be granted if claimed hearing 
loss is of sufficient severity to be considered a disability 
for VA purposes.  Specifically, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board finds that the preponderance of the evidence shows 
that the Veteran currently does not currently have a hearing 
loss disability of the right ear.  On the recent examination, 
the Veteran's hearing ability in the right ear was not 
significantly decreased.  

On the authorized audiological evaluation in March 2009, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
5
10

The average for the right ear was 7.5 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear.  

The evidence establishes that the Veteran does not currently 
have a hearing loss disability of the right ear within the 
meaning of 38 C.F.R. § 3.385.  The Veteran does not currently 
have hearing loss with the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz being 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
of 26 decibels or greater; or speech recognition scores using 
the Maryland CNC Test of less than 94 percent.  

The Board has considered McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) which held that the requirement that there be 
evidence of a current disability in a service connection 
claim is satisfied by evidence showing that the Veteran had 
such a disability at the time he filed claim for 
compensation, or during the pendency of that claim, and that 
a claimant may be granted service connection even though the 
disability resolves prior to the Board's adjudication of the 
claim.  The Board notes, however, that no other evidence of 
record reflects the presence of hearing loss of the right ear 
of sufficient severity to meet the requirements of 38 C.F.R. 
§ 3.385.  

Although the Veteran has given his own opinion that he has a 
hearing loss disorder which began during service, the Board 
is of the opinion that the objective audiology testing 
conducted by the VA is the only evidence which is of record 
which contains the specific findings necessary to judge 
whether the Veteran's hearing loss of the right ear is of 
sufficient severity to meet the criteria to be considered to 
be a disability for VA compensation purposes under 38 C.F.R. 
§ 3.385.  In the instant appeal, the Veteran may sincerely 
have noticed a decreased hearing ability.  Nevertheless, VA 
regulations under 38 C.F.R. § 3.385 as set forth above 
provide the parameters of a recognized hearing loss 
disability for compensation purposes.  Only medical evidence 
may support that.  In the case at hand, the hearing test 
results for the right ear do not meet the qualifications of 
38 C.F.R. § 3.385.  Accordingly, the Board concludes that 
right ear hearing loss was not incurred in or aggravated by 
service.

II.  Entitlement To Service Connection For A Left Calf 
Contusion.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board notes that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110.  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

The Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
residuals of left calf contusion.  The Veteran contends that 
he sustained a left calf contusion in service, and currently 
has a left calf muscle condition.  For the sake of 
clarification, the Board notes that the Veteran has 
previously established service connection for left foot 
fracture.  

The evidence which has been presented includes service 
records which show that the Veteran was treated for a left 
calf contusion in September 1987.  A service record dated in 
October 2002 noted that his calf muscle had been giving him 
problems when running.  

Significantly, however, the record nevertheless does not 
provide adequate support for the claim as there is no 
evidence of any disabling disorder of the left calf after 
service.  

The report of a VA examination conducted in February 2009 is 
completely negative for objective evidence of any abnormality 
of the left calf.  The report reflects that the examiner 
noted that the Veteran complained of having left calf pain 
when running.  However, he stated that since his hip disorder 
had gotten worse, he had not been able to run.  The examiner 
stated that the Veteran denied any true pain in the calf.  On 
physical examination, there was no objective evidence of pain 
with active motion of the left leg.  The flexion of the left 
knee was to 130 degrees and extension was normal to zero 
degrees.  There was no limitation due to pain or after 
repetitions.  The pertinent diagnosis was normal left calf 
with mid osteoarthritis of the left knee.  It was started 
that there were no effects on the usual daily activities.    

After considering all of the foregoing evidence, the Board 
finds that preponderance of the evidence is against the 
Veteran's claim for service connection for residuals of a 
contusion of the left calf.  Except for the Veteran's 
statements and claims, there is no competent medical evidence 
which shows that the Veteran has residuals of any such 
injury.  The VA examination report contains no findings or a 
diagnosis of any such disability.  

Without a recognized injury or disease entity, VA is not 
authorized to award compensation for reported symptomatology.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (Service 
connection is awarded for "a particular injury or disease 
resulting in disability"); see also Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held 
that symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.)  

The Board has considered McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) which held that the requirement that there be 
evidence of a current disability in a service connection 
claim is satisfied by evidence showing that the Veteran had 
such a disability at the time he filed claim for 
compensation, or during the pendency of that claim, and that 
a claimant may be granted service connection even though the 
disability resolves prior to the Board's adjudication of the 
claim.  The Board again notes, however, that no other 
evidence of record reflects the presence of a diagnosed 
disability during that time frame.  

Accordingly, service connection must be denied because there 
is no competent evidence of a diagnosis of a left calf 
disability.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 
(1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

III.  Entitlement To Service Connection For A Right Hip 
Disability

The Veteran's service medical records show that he was 
treated for bursitis of the right hip in November 2000.  The 
Board also notes that the Veteran has presented his own 
history of continuity of symptoms of hip pain since service.  
As noted above, his separation from service was in November 
2003.  He filed his claim in December 2003.  In May 2004, he 
reported having chronic right hip pain in correspondence 
received the next month.  The report of an examination 
conducted by the VA in February 2009 contains a diagnosis of 
right hip arthritis.  The examiner stated in an addendum that 
it is well known that chronic overuse of a joint will 
contribute to arthritis.  The examiner noted that the Veteran 
worked in airplane maintenance in service, and afterwards, 
and this produced a lot of strain on the joint.  The examiner 
concluded that due to this overuse, he developed arthritis.  
Based on the foregoing, the Board finds that Veteran has a 
right hip disability which had onset during service.  
Accordingly, service connection may be granted.  


ORDER

1.  Service connection for hearing loss of the right ear is 
denied.

2.  Service connection a left calf contusion is denied.  

3.  Service connection for a right hip disability is granted.   



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


